NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MUNA MOHAMED SHEGOW; et al.,                     No. 07-71785

               Petitioners,                      Agency Nos. A075-640-466
                                                             A075-640-467
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                                        **
                              Submitted April 5, 2010

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Muna Mohamed Shegow, a native and citizen of Somalia, and Salma

Abdulkadir Omar, a native of Kenya and citizen of Somalia, petition for review of

the Board of Immigration Appeals’ order summarily affirming an immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) order denying their motion to reopen deportation proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, and de novo claims of

ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We grant the petition for review, and remand.

      Although Petitioners’ motion to reopen was filed outside the 180-day period

for motions to reopen due to “exceptional circumstances,” that period may be

equitably tolled by a showing of ineffective or deceptive legal representation. See

Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001) (en banc). Here, the

IJ rejected Petitioners’ ineffective assistance claim against attorney Leposki on the

grounds that Leposki failed to file a notice of appearance with the immigration

court. We remand for the IJ to consider Petitioners’ evidence that they had in fact

hired Leposki to represent them before the immigration court and that Leposki’s

failure to enter an appearance was itself evidence of his ineffectiveness.

      On remand, the IJ should also consider the conflicting evidence regarding

attorney Paek’s purported ineffective assistance. See INS v. Ventura, 537 U.S. 12,

17 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    07-71785